Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2017                                                                                     Stephen J. Markman
                                                                                                                  Chief Justice

                                                                                                       Robert P. Young, Jr.,
                                                                                                             Brian K. Zahra
  154890(24)(25)                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 154890
  v                                                                  COA: 334461
                                                                     Washtenaw CC: 85-019976-FC
  EDWARD NATHANIEL CARLTON,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant to extend the
  time for filing his reply and to exceed the page limitation are GRANTED. The reply
  submitted on January 26, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 17, 2017
                                                                                Clerk